In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated March 25, 1969, which directed that the application is withdrawn with prejudice. Order affirmed. The determination of the Justice at the Criminal Term that the withdrawal was with prejudice does not bar any application by defendant for the same coram nobis relief, in view of the fact that there was no hearing on the merits. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.